office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 posts-128478-06 uilc date march to robert j shilliday jr senior counsel office of area_counsel retailers food pharmaceuticals and healthcare large and mid-size business cc lm rfph from christopher f kane chief branch office of associate chief_counsel income_tax and accounting cc ita subject phaseout of sec_447 suspense accounts and restructuring transactions this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue how is the phaseout of a sec_447 suspense_account affected by the transfer of substantially_all of a taxpayer’s assets to a wholly owned subsidiary within its consolidated_group in exchange solely for stock of the subsidiary conclusion in the factual situation described below no acceleration of the suspense_account balance occurs in the year of the restructuring transaction and the income of the wholly owned subsidiary should be added to the taxpayer’s income in making the calculations under sec_447 facts posts-128478-06 the fact pattern is as follows the taxpayer is a c_corporation and the parent of an affiliated_group_of_corporations that file a consolidated tax_return the taxpayer engaged_in_the_business_of_farming and qualified as a family_corporation as that term is defined in sec_447 the taxpayer initially used the cash_receipts_and_disbursements_method of accounting prior to the taxpayer was required by sec_447 to change from the cash_receipts_and_disbursements_method of accounting to the accrual_method of accounting at that time the taxpayer established a suspense_account under sec_447 in lieu of taking into account adjustments under sec_481 the taxpayer was not required to make and did not make any adjustment to the suspense_account until the taxpayer_relief_act_of_1997 p l amended sec_447 to provide for the phaseout of existing suspense accounts for its first several tax years following the amendment of sec_447 the taxpayer reduced its suspense_account by the applicable_portion as defined sec_447 and included that amount in gross_income then the taxpayer was advised to engage in a restructuring transaction the taxpayer formed a new wholly owned subsidiary and transferred substantially_all of its assets and liabilities to the subsidiary solely in exchange for the stock of the subsidiary no gain_or_loss was recognized pursuant to sec_351 the taxpayer retained the suspense_account and de_minimis assets from its farming_business after the restructuring transaction the taxpayer’s taxable_income decreased dramatically each year the taxpayer reduces the suspense_account by the amount calculated - using only its own income for purposes of sec_447 -- and includes that amount in gross_income the subsidiary is profitable and its taxable_income exceeds the taxpayer’s taxable_income for years prior to the restructuring transaction in later years the subsidiary acquired additional assets in successive acquisitions mergers and restructurings thereby further increasing its taxable_income the subsidiary files a consolidated tax_return with the taxpayer’s group and uses the same method_of_accounting as the taxpayer there are no intercompany_transactions between the subsidiary and the taxpayer law and analysis sec_447 provides as follows b phaseout of existing suspense accounts - posts-128478-06 i in general -each suspense_account under this subsection shall be reduced but not below zero for each taxable_year beginning after date by an amount equal to the lesser of- i the applicable_portion of such account or ii percent of the taxable_income of the corporation for the taxable_year or if the corporation has no taxable_income for such year the amount of any net_operating_loss as defined in sec_172 for such taxable_year for purposes of the preceding sentence the amount of taxable_income and net_operating_loss shall be determined without regard to this paragraph ii coordination with other reductions -the amount of the applicable_portion for any taxable_year shall be reduced but not below zero by the amount of any reduction required for such taxable_year under any other provision of this subsection iv sic inclusion in income -any reduction in a suspense_account under this paragraph shall be included in gross_income for the taxable_year of the reduction sec_447 provides that for purposes of sec_447 the term applicable_portion means for any taxable_year the amount which would ratably reduce the amount in the account after taking into account prior reductions to zero over the period consisting of such taxable_year and the remaining taxable years in such first taxable years sec_447 provides that any amount in the account as of the close of the 20th year referred to in sec_447 shall be treated as the applicable_portion for each succeeding year thereafter to the extent not reduced under this paragraph for any prior taxable_year after such 20th year in the factual situation described above the taxpayer properly applied the sec_447 rules during the years prior to the restructuring transaction the issue on which you requested assistance concerns how the restructuring transaction affects the phaseout of the suspense_account sec_447 provides that the application of sec_447 with respect to a taxpayer that is a party to any transaction with respect to which there is nonrecognition_of_gain_or_loss to any party by reason of subchapter_c shall be determined under regulations prescribed by the secretary because there are no regulations promulgated under sec_447 we must discern the appropriate treatment from other sources see 108_tc_579 posts-128478-06 the first matter to consider is whether the balance of a suspense_account should be recognized in the year of a restructuring transaction when as in the case at hand a sec_447 family_corporation transfers substantially_all of its assets and liabilities to a subsidiary in a sec_351 transaction it is instructive to consider the rules applicable to sec_481 adjustments because of the similarities between a sec_447 suspense_account and a sec_481 adjustment even though the rules are distinguishable to the extent that the annual amount of an adjustment under sec_447 can vary based on a taxpayer’s income sec_447 provides rules coordinating the application of sec_481 to corporations that are required by sec_447 to change their method_of_accounting for any taxable_year ending after date see also sec_447 in the absence of any regulations promulgated under sec_447 we look to the principles of sec_1_446-1 and its underlying administrative procedures for the rules concerning what happens when a taxpayer ceases to engage in a business and transfers its business to a subsidiary those rules also apply to taxpayers who have a sec_481 adjustment resulting from being required by sec_448 to change their method_of_accounting sec_1_448-1 see also sec_448 the general procedures for obtaining consent to change a method_of_accounting are contained in revproc_97_27 1997_1_cb_680 modified and amplified by revproc_2002_19 2002_1_cb_696 amplified and clarified by revproc_2002_54 2002_2_cb_432 revproc_97_27 was in effect at the time sec_447 was amended to provide for the phaseout of existing suspense accounts section a of revproc_97_27 provides that a taxpayer that ceases to engage in a trade_or_business or terminates its existence must take the remaining balance of any sec_481 adjustment relating to the trade_or_business into account in computing taxable_income in the year of the cessation or termination section a also provides that except as provided in sections d and e a taxpayer is treated as ceasing to engage in a trade_or_business if the operations of the trade_or_business cease or substantially_all the assets of the trade_or_business are transferred to another taxpayer section e provides that no acceleration of the sec_481 adjustment is required when one member_of_an_affiliated_group filing a consolidated_return transfers substantially_all the assets of the trade_or_business that gave rise to the sec_481 adjustment to another member of the same consolidated_group in an exchange qualifying under sec_351 and the transferee member adopts and uses the same method_of_accounting used by the transferor member see also sec_5 c i and v of revproc_2002_9 2002_1_cb_327 modified and clarified by announcement 2002_1_cb_561 modified and amplified by revproc_2002_19 amplified clarified and modified by revproc_2002_54 in the factual situation described above substantially_all of the assets and liabilities of the farming_business were transferred by the taxpayer to the subsidiary solely in exchange for the stock of the subsidiary no gain_or_loss was recognized pursuant to sec_351 also the subsidiary files a consolidated tax_return with the taxpayer’s group and uses the same method_of_accounting as the taxpayer accordingly no acceleration of the suspense_account balance should occur in the year of the restructuring transaction posts-128478-06 the next matter to consider is how to apply the provisions of sec_447 after the restructuring transaction under sec_447 the annual reduction in a suspense_account and the corresponding inclusion in income is limited to percent of the taxable_income of the corporation for the taxable_year or if the corporation has no taxable_income for such year the amount of any net_operating_loss for such taxable_year the language of sec_447 cannot be viewed in isolation and it is necessary to consider that provision’s place in the overall statutory scheme cf 107_tc_73 aff’d 348_f3d_136 6th cir cert_denied 543_us_813 the overall legislative objective of sec_447 is to require a measured recognition of existing suspense accounts which under the general_rule of sec_447 occurs over a 20-year period the legislative_history indicates that the purpose of the specific rule in sec_447 is to provide further deferral if the increased tax obligation from suspense_account recognition for any year would cause liquidity concerns relative to the corporation’s income for that year the legislative_history of sec_447 provides the following t he committee recognizes that requiring the recognition of previously established suspense accounts may impose liquidity concerns upon some farm corporations thus the committee provides an extended period over which existing suspense accounts must be restored to income and provides further deferral where the corporation has insufficient income for the year h_r rep no 105th cong 1st sess s rep no 105th cong 1st sess in the factual situation described above a measured recognition of the existing suspense_account will occur and the liquidity concern is adequately addressed when the calculations are based on the combined income of the taxpayer and the wholly owned subsidiary that now holds the assets formerly held by the taxpayer cf sec_1_1502-6 several_liability of members of group therefore the income of the wholly owned subsidiary should be added to the taxpayer’s income in making the calculations under sec_447 moreover the basic single entity concept underlying the consolidated_group regime supports the combining of the incomes of the taxpayer and its wholly owned subsidiary in determining the proper amount to be restored to income from the suspense_account generally once an affiliated_group_of_corporations elects to file a consolidated tax_return the specialized consolidated_return provisions supersede the general code provisions and the group of corporations must combine their items of income gain deduction and loss to produce an effect as though the members of the group are merely divisions of a single corporation revproc_97_27 recognizes this single entity approach in providing that despite the fact that a taxpayer has ceased to engage in a business there will not be an acceleration of the sec_481 adjustment if the ceasing of posts-128478-06 business was due to the taxpayer's transfer of substantially_all of the assets of the business to another member of its consolidated_group in a sec_351 transaction it should follow that the suspense_account rules also must be applied consistently with the single entity approach and the non-acceleration of the sec_481 adjustment ie if the continuing existence and operation of the business within the consolidated_group serves to justify non-acceleration of the sec_481 adjustment then it supports including all of the income of that business in calculating the proper suspense_account reduction amount if you have any further questions please call robert basso at
